459 F.2d 1391
Russell ALEXANDER, Petitioner-Appellant,v.C. Murray HENDERSON, Warden, Louisiana State Penitentiary,Respondent-Appellee.
No. 71-3149.
United States Court of Appeals,Fifth Circuit.
June 9, 1972Rehearing Denied June 29, 1972.

Warren D. Rush, Lafayette, La., for petitioner-appellant.
Knowles M. Tucker, Dist. Atty., 16th Judicial Dist. Court, New Iberia, La., William J. Guste, Jr., Atty. Gen. of La., Baton Rouge, La., for respondent-appellee.
Before WISDOM, GOLDBERG and CLARK, Circuit Judges.
PER CURIAM:


1
This is an appeal from the denial of a habeas petition by a state prisoner.  The petitioner, Russell Alexander, was convicted by a Louisiana jury of murder and sentenced to death.  In his habeas petition Alexander asserts (1) that his conviction was based on an involuntary confession which was admitted into evidence in violation of the Fifth Amendment, and (2) that the death sentence was returned by a "hanging" jury in violation of Witherspoon v. Illinois, 1968, 391 U.S. 510, 88 S.Ct. 1770, 20 L.Ed.2d 776.  We conclude that on the basis of the reasons and reasoning carefully delineated in the opinion of the district judge, Alexander v. Henderson, W.D.La. 1971, 330 F.Supp. 812, the judgment of the court below should be affirmed.


2
Affirmed.